Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00887-CV

                                          John SALAS,
                                            Appellant

                                                v.

                                THE CARLSON LAW FIRM,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-20847
                         Honorable Karen H. Pozza, Judge Presiding

                                         ORDER
         The reporter’s record was originally due to be filed in this appeal on December 21, 2018.
On December 27, 2018, this court notified the two court reporters identified as being responsible
for filing the reporter’s record, Ms. Mary Martinez and Ms. Cynthia Hyatt, that the record was
late. On January 4, 2019, appellant filed his docketing statement identifying Ms. Cynthia Hyatt
and Ms. Tracy Plummer as the court reporters responsible for preparing the reporter’s record in
this appeal. Accordingly, the clerk of the court is instructed to update the court’s case
management system to remove Ms. Martinez as a court reporter for this appeal. In our
December 27, 2018 notice, Ms. Hyatt was instructed to file her portion of the record by January
28, 2019.

       On January 4, 2019, Ms. Plummer filed a notification of late record, stating she received
payment of the fees for the preparation of her portion of the reporter’s record on January 4, 2019,
and requesting an extension of time to file the record to February 4, 2019. The request is
GRANTED. Ms. Plummer is ORDERED to file her portion of the reporter’s record no later than
February 4, 2019.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court